Citation Nr: 1717360	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for osteoarthritis of the right knee.

4.  Entitlement to service connection for osteoarthritis of the left knee.

5.  Entitlement to service connection for right spermatocele.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, from September 2005 to December 2005, and from September 2006 to January 2007.  He also had a period of Reserve service.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran withdrew his request for hearing before the Board; consequently, there remains no outstanding hearing request of record.  38 C.F.R. § 20.704(3).

In February 2015, the RO also denied service connection for right spermatocele.  The initial Notice of Disagreement (NOD) of February 2015 only disagreed with the decision regarding the bilateral knees.  However, in a subsequent NOD of later in February 2015 included a disagreement with the denial of right spermatocele.  The Veteran was not issued a statement of the case (SOC) with respect to this issue.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the claim for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).   

The Board also notes that in May 2016, in pertinent part, the RO denied service connection for PTSD, asthma, hemorrhoids, and sleep apnea.  He was notified of the decision in May 2016 and filed NODs in June 2016 and August 2016.  While an SOC has yet to be issued regarding these issues, a review of the file shows that the RO is continuing to actively work on these issues.  Specifically an April 2017 letter from the RO explained the appeals DRO process.  Further, a May 2017 letter from the Veteran's attorney notes that the Veteran was withdrawing the request for a DRO hearing which was scheduled for May 17, 2017 and requested that the record remain open for another 30 days for the submission of additional evidence.  Therefore, as it is clear from the record that these issues are still being developed by the RO and the Board will not request that an SOC be issued at this point.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record on appeal reveals that the claims for bilateral hearing loss, tinnitus, and osteoarthritis of the bilateral knees are not ripe for appellate disposition.

Initially, the Board finds the electronic record does not contain a detailed account of the specific dates the Veteran served on active and inactive duty training during his Reserve period of service.  Such records should be requested on remand.  38 C.F.R. § 3.159(c)(2).  

With respect to the bilateral knee claims, he was afforded a VA examination in November 2004.  The examiner did not render an opinion as to etiology of the Veteran's bilateral knee osteoarthritis and thus, the examination is inadequate.  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an addendum opinion should be obtained regarding the etiology of the Veteran's bilateral knee disability that accurately considers all the evidence of record and adequately supports any conclusions drawn with a rationale.

Further, the record reflects that the Veteran has been diagnosed with mild to moderately-severe sensorineural hearing loss in the right ear and mild to moderate loss in the left ear.  He has been fitted for hearing aids and complains of tinnitus.  Reserve treatment records indicate the Veteran had high frequency hearing loss in the right ear in February 1992 and audiograms dated in 2009 and 2014 note steady noise exposure.   The Veteran has not been afforded a VA examination with respect to the issues of bilateral hearing loss disability and tinnitus.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of the claimed disabilities.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additional records were added to the claim folder after the October 2014 SOC addressing bilateral hearing loss and tinnitus was issued, to include, but not limited to, VA outpatient treatment records dated between May 2014 and September 2015.  A supplemental statement of the case (SSOC) must be issued upon Remand.  38 C.F.R. § 19.31.  

Ongoing VA treatment records dated after September 2015 pertinent to the issues on appeal should also be obtained.  38 C.F.R. § 3.159(c)(2).  

Finally, as noted in the introduction section above, in February 2015, the RO denied service connection for right spermatocele.  The RO has yet to issue a statement of the case on that issue.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the matters for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238   (1999).  On remand, therefore, the Veteran must be provided an SOC that addresses the issue of entitlement to service connection for right spermatocele.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the appropriate record depository in order to obtain the specific dates of active and inactive duty training during the Veteran's Reserve service.  All efforts to obtain these records should be clearly documented in the electronic record.   

2.  The RO should obtain any outstanding VA treatment records dated after September 2015.  All information, which is not duplicative of evidence already received, should be associated with the electronic record.  

3.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the November 2014 VA knee examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability had its onset during active service or is related to any disease or injury incurred or aggravated during a period of active duty service and/or active duty for training or an injury during a period of inactive duty training.           In rendering this opinion, the examiner must also discuss lay statements from the Veteran, concerning the commencement and duration of his knee symptomatology.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.    
The electronic claim file must be reviewed by the examiner.  Based on a detailed review of the evidence of record and physical examination of the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a bilateral hearing loss disability for VA compensation purposes and/or tinnitus had its onset during active service or is related to any disease or injury incurred or aggravated during a period of active duty service and/or active duty for training or an injury during a period of inactive duty training.  In rendering this opinion, the examiner must also discuss lay statements from the Veteran, concerning the commencement and duration of his hearing symptomatology.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of service connection for bilateral knee osteoarthritis, bilateral hearing loss, and tinnitus.  With respect to the issues of  bilateral hearing loss and tinnitus, the RO should consider all the evidence of record submitted after the October 2014 SOC was issued, to include, but not limited to, VA outpatient treatment records dated between May 2014 and September 2015.  

7.  The RO must issue an SOC for the issue of service connection for right spermatocele.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects the appeal as to this issue, the issues must be returned to the Board for appellate review, if otherwise in order.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




